ORDER
The defendant was convicted of drug-related offenses and given a long prison sentence. He appealed, and we remanded the case for an evidentiary hearing on his contention that the prison had destroyed tapes of a telephone call that would show that the government had promised to seek a sentence reduction for him under Fed. R.Crim.P. 35(b) for providing the govern*470ment with substantial assistance, and the promise had been broken. On remand, the district court conducted an evidentiary hearing and found that no promise had been made. The finding is not clearly erroneous, and the judgment denying the motion to compel the government to file a Rule 35(b) motion is therefore
Affirmed.